Kirkpatrick, C. J. and UbsSEKt, J.
-Were of opininon, that the provision contained in that section', did hot apply to suits instituted in this Court; that the Words at the close of the section, “ if he recover any sum whatever, the defendant shall be liable to pay costs,’’should be construed that thé defendant in such casé, should be liable to pay cOsts, ns in other [*] cases; or as if the prohibitory part of the section had not been passed, but was not intended to alter the law respecting costs in this Court.
Pennington, J.
— Inclined to a contrary opinion, froth the general, positive, and unqualified language of the act.
Costs refused.-